IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JAMES COLLINS,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-2921

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 24, 2017.

Petition for Writ of Prohibition -- Original Jurisdiction.

James Collins, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

LEWIS, RAY, and JAY, JJ., CONCUR.